NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEVE W. MOUNTFORD,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY ()F V`ETERANS
AFFAIRS,
Respondent-Appellee.

2011-7200

Appeal from the United States Court of Appeals for
Veterans Claims in 09-1759, Judge Robert N. Davis.

ON MOTION

ORDER

Upon consideration of the parties joint motion to
dismiss this appeal due to settlement,

MOUNTFORD V. SHINSEKI 2

IT IS ORDERED THATZ
(1) The motion is granted The appeal is dismissed.

(2) Each side shall bear its own costs.

FoR THE COURT

 2 1 zmz /s/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Robert L. Kinder, Jr., Esq.
Todd M. Hughes, Esq.

s25 _
Issued As A Mandate: JUN 2 1 2012
JUN 21_2012

JAN HOHBALY
CLERK